ORDER
PER CURIAM.
On consideration of appellant's petition for rehearing en banc, and the opposition thereto; and it appearing that the majority of the judges of this court has voted to grant the petition for rehearing en banc, it is
ORDERED that appellant’s petition for rehearing en banc is granted and that the opinion and judgment of August 7, 1985, are hereby vacated. The Clerk of the Superior Court is directed to return the certified copy of the opinion and judgment and the mandate of this court heretofore issued on October 1, 1985. It is
FURTHER ORDERED that the Clerk shall schedule this matter for argument before the court sitting en banc as soon as the business of the court permits. Counsel are hereby directed to provide ten copies of the briefs heretofore filed to the Clerk on or before February 7, 1986.
NEBEKER, Associate Judge, voted to deny rehearing en banc.